     Case 1:19-cv-01591-NONE-EPG Document 86 Filed 07/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CORNEL JACKSON,                                    No. 1:19-cv-01591-NONE-EPG (PC)
12                       Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS
14    JASON QUICK, et al.,
                                                         (Doc. Nos. 33, 77)
15                       Defendants.
16

17          Plaintiff Cornell Jackson is a pretrial detainee proceeding pro se and in forma pauperis in

18   this civil rights action filed pursuant to 42 U.S.C. § 1983. This matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 2, 2020, plaintiff filed an “order to show cause for an (sic) preliminary

21   injunction and a temporary restraining order,” concerning the alleged denial of legal services—

22   specifically his inability to obtain legal documents based on his inability to pay for copies. (Doc.

23   No. 33.) On February 22, 2021, the assigned magistrate judge issued findings and

24   recommendations construing plaintiff’s filing as a motion for preliminary injunction and a

25   temporary restraining order and recommending that the motion be denied as moot, noting that it

26   appeared that plaintiff had sufficient funds to pay for the legal services he sought. (Doc. No. 53.)

27   After plaintiff filed objections asserting that he again lacked the funds to pay for legal services

28   (Doc No. 54), the court permitted the parties to file further briefing concerning the status of
                                                        1
     Case 1:19-cv-01591-NONE-EPG Document 86 Filed 07/20/21 Page 2 of 2


 1   plaintiff’s funds. (Doc. No. 55).

 2          On June 4, 2021, after the parties completed further briefing, the magistrate judge issued

 3   an order vacating its prior findings and recommendations and issuing new findings and

 4   recommendations, recommending that plaintiff’s motion be denied. (Doc. No. 77.) Plaintiff filed

 5   objections on June 24, 2021. (Doc. No. 80.) However, this filing does not substantively respond

 6   to the magistrate judge’s findings and recommendations but simply states that plaintiff’s filing is

 7   being made to “prevent waiver of appeal.” (Id. at 2.)

 8          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 9   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

10   magistrate judge’s findings and recommendations are supported by the record and by proper

11   analysis. Most pertinently, the court agrees with the magistrate judge that plaintiff has failed to

12   show that he is likely to suffer irreparable harm in the absence of the granting of the requested

13   preliminary relief. Plaintiff has not demonstrated that his fluctuating trust fund account has

14   impeded his ability to obtain necessary copies or impeded his access to the courts in any material

15   way.

16          Accordingly,

17          1.      The findings and recommendations entered on June 4, 2021 (Doc. No. 77) are

18                  adopted in full; and

19          2.      Plaintiff’s motion for preliminary injunction and a temporary restraining order

20                  (Doc. No. 33) is denied.
21   IT IS SO ORDERED.
22
        Dated:     July 20, 2021
23                                                      UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                        2
